Citation Nr: 0119523	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  01-05 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. 3.105(a) (2000), was made in the July 31, 1947 
rating decision, wherein the RO reduced the evaluation for an 
anxiety reaction from 50 percent to 30 percent.  

2.  Whether CUE was made in a March 9, 1949 rating decision, 
wherein the RO reduced the evaluation for an anxiety reaction 
from 30 percent to 10 percent.  

3.  Whether CUE was made in a September 25, 1952 rating 
decision, wherein the RO confirmed and continued the 10 
percent evaluation for an anxiety reaction.  

4.  Whether CUE was made in an April 13, 1973 rating 
decision, wherein the RO confirmed and continued the 10 
percent evaluation for an anxiety reaction.  






REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and MKK


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision from the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDING OF FACT

The veteran has failed to allege any kind of error of fact or 
law in the July 1947, March 1949, September 1952, or April 
1973 rating decision, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

A valid claim of CUE in the July 1947, March 1949, September 
1952, and April 1973 rating decisions has not been presented.  
38 U.S.C.A. § 5109A (West 1991); 38 C.F.R. § 3.105(a) (2000); 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In April 1946 the RO granted service connection for an 
anxiety reaction, and assigned a 50 percent evaluation for 
this disability.  There is no record of this decision being 
timely appealed.  

In July 1947 the veteran underwent a VA examination.  
Examination of the nervous system documented a history of 
"shakes."  He was noted as reporting that he was currently 
sleeping very well when tired from work, with an occasional 
bad night; however, he reported that he did not dream.  He 
denied nightmares.  It was additionally noted that he got 
along well with his wife.  

On examination, the veteran was alert, neat, and cooperative.  
His emotions were appropriate.  It was noted that he was 
adjusted well socially and economically.  The diagnosis was 
anxiety reaction (mild).  

In July 1947 the RO reduced the evaluation for anxiety 
reaction from 50 percent to 30 percent.  This decision was 
not appealed and became final.  

In February 1949 another VA examination was conducted.  
Examination of the nervous system found the veteran to be 
oriented, rational, and cooperative, with no delusions, 
hallucinations, paranoid trends, or other psychotic ideation.  

His intelligence and judgment were described as good, and his 
mood and affect were normal.  He was found to not be under 
any undue nervous tension or anxiety.  

The veteran's only complaint was transient episodes 
(approximately once every two weeks) of nervous tension 
lasting from a few hours to a day.  It was noted that this 
did not interfere with his work or home life.  It was further 
noted that he was working "steady" and liked his job.  He 
also reported getting along well with his wife and that he 
had adequate friends and recreation, including movies and 
dances.  He reported that he was sleeping very well at night.  

The diagnosis was anxiety reaction and it was concluded that 
there was "no social or economic handicap at this time."  

In March 1949 the RO reduced the evaluation for the anxiety 
reaction from 30 percent to 10 percent.  This decision was 
not appealed and became final.  

In August 1952 a VA examination was conducted.  The present 
complaint was that the veteran had to stop working at his job 
due to shortness of breath and nervousness.  He reported 
quitting his employment in 1952 because he could not stand 
the heat and noise any longer.  He reported that he was 
currently working as a gas station attendant and mechanic, 
and that he was not losing any time from this job.  

It was noted that the veteran's social adjustment was 
somewhat poor.  He admitted to some irritability about home, 
but denied alcohol use or getting in trouble.  

Examination of the nervous system found the veteran to be 
"quite" tense, hyperkinetic, self-concerned, and somewhat 
resistive.  He was also noted as being "rather" resentful 
that his pension had been cut.  While he was preoccupied in 
his speech with his "nervous condition," it was also noted 
that he had difficulty in describing its manifestations.  

Examination revealed no abnormal mental trends, delusions, or 
hallucinations.  His memory and intelligence were 
appropriate.  His mood was "quite" anxious, and his affect 
was restrained, aggressive, hyperactive, and very concerned.  
Judgment and insight were described as "only" fair.  
Comprehension and perception were described as good.  He was 
fully oriented, sane, and competent.  The diagnosis was 
anxiety reaction.  

In September 1952 the RO denied entitlement to an increased 
evaluation for an anxiety reaction.  In rendering this 
decision, the RO specifically referred to the August 1952 VA 
examination.  It provided a brief rationale discussing some 
of the evidence from this examination.  This decision was not 
appealed and became final.  

In January 1973 the RO received a statement from Dr. GEB.  
Dr. GEB wrote that he had cared for the veteran for more than 
20 years.  Dr. GEB opined that the veteran was a very sick 
man, suffering from a very severe anxiety neurosis, requiring 
constant treatment and emotional support.  

On VA examination in March 1973 the veteran's history, as 
well as the note from Dr. GEB, were referenced.  Examination 
revealed the veteran to be somewhat anxious and tense.  He 
reported feeling tense with sleep difficulty at times.  He 
did not appear depressed on examination, and there were no 
delusions or hallucinations observed.  

It was found that the veteran had a considerable amount of 
anxiety for which he was being privately treated by 
injections and tranquilizers.  He was described as competent 
and gainfully employed.  His prognosis was guarded.  The 
diagnosis was a chronic, moderately severe, anxiety reaction.  

The veteran was advised that he was eligible for VA medical 
treatment of his anxiety reaction and was advised to report 
to the hospital in Brentwood in the future.  

In April 1973 the RO denied entitlement to an increased 
evaluation for an anxiety reaction.  The examination 
specifically noted the February 1973 VA examination as well 
as the statement from Dr. GEB.  This decision was not 
appealed and became final.  

In January 1977 the veteran submitted a claim for an 
increased evaluation for his anxiety reaction.  A VA 
examination was conducted, and VA medical opinions pertaining 
to his current condition were submitted.  Based on this 
evidence, the RO granted a 50 percent evaluation for the 
anxiety reaction in February 1978.  

In March 1999 the veteran submitted a claim for increase 
based on his anxiety reaction.  A VA examination was 
conducted pursuant to this claim that addressed the veteran's 
current level of disability.  Also submitted were records 
from the Portland VA Medical Center (VAMC) dated from 1998 
and 1999.  

The RO denied this claim in August 1999.  A notice of 
disagreement was submitted, and a statement of the case was 
issued in April 2000.  However, there is no record of a 
substantive appeal being filed with respect to this claim.  

In January 2000 the RO received multiple documents from the 
veteran.  This included a memorandum contending that the RO 
in its 1947 and 1949 rating decisions erroneously reduced the 
50 percent evaluation that had been granted in 1946.  An 
account of the veteran's mental history and its impact was 
given, and it was indicated that such evidence demonstrated 
that his condition was more severe than was established by 
the 1947 and 1949 rating decisions.  It was further indicated 
that such contentions were supported by his history of 
private treatment from Dr. GEB.  

In another memorandum the veteran's mental health history was 
again noted.  It was noted that he had received treatment 
only from Dr. GEB following his discharge from service.  

It was contended that the veteran's 50 percent rating should 
be restored retroactively from 1947 to 1977.  It was 
contended that the wrong type of examination was given in 
1949.  It was contended that the exam given was consistent 
with an examination for a fistula, and it was indicated that 
a psychiatrist did not conduct the examination.  

It was requested that consideration of a higher rating be 
given in view of his long and continuous history of treatment 
with Dr. GEB, and in light of the fact that mental illness 
was understood differently in 1947 or 1949.  

Submitted with the above statements is an article concerning 
a different veteran and the restoration of his disability 
rating.  Also submitted are records pertaining to Dr. GEB.  
This includes a 1972 statement which duplicates his previous 
statement already on file.  Other records pertaining to Dr. 
GEB primarily contain invoices and receipts of payment dating 
from 1951 to 1975.  

In January 2000 a local hearing was conducted.  Submitted at 
this hearing was a lay statement from MT, who stated that she 
was employed by Dr. GEB from 1968 to 1973.  She recalled 
seeing the veteran come in to Dr. GEB's office for treatment 
of anxiety and a nervous condition.  She also recalled him 
seeking treatment from another physician (Dr. SL) for this 
condition.  

During the hearing it was requested that the veteran's rating 
be increased based on errors in prior rating determinations.  
Tr., p. 1.  Testimony concerning his mental condition and its 
impact was provided.  Tr., pp. 1-7.  

It was testified that the veteran had been planning on 
appealing the previous rating determinations but that he had 
not done so out of a fear of being "locked up."  Tr., pp. 
7-8.  

It was indicated that the only individual the veteran 
received treatment from through 1973 was Dr. GEB.  Tr., p. 8.  
He reported going to the VA Hospital in Brentwood after Dr. 
GEB retired.  Tr., p. 10.  

The veteran contended that he should have been entitled to a 
70 percent rating from 1947 to 1977.  Tr., p. 13.  He 
indicated that his condition was better than it had been in 
the past because he no longer had to work, worry about 
driving, and worry about doing a good job.  Id.  

In January 2000 the RO received a letter from Dr. SL 
indicating that he did not have old records pertaining to 
treatment of the veteran.  

In February 2000 the RO requested records from the Brentwood 
VAMC from January 1973 to the present.  Brentwood VAMC 
responded that it was unable to locate any medical records 
pertaining to the veteran.  

In the April 2000 statement of the case (pertaining to the 
issue of entitlement to an increased evaluation), the RO 
specified that the Los Angeles (Brentwood) VAMC had been 
unable to locate records pertaining to the veteran.  

In May 2000 the RO found that CUE had not been committed in 
rating decisions to reduce the evaluation for an anxiety 
reaction from 50 percent to 10 percent.  

In September 2000 a notice of disagreement was submitted in 
which contentions of CUE in various final rating decisions 
were made.  

It was contended that CUE was committed in the July 1947 
rating decision because there was conflicting evidence in the 
VA examination as to the veteran's mental condition, and that 
the rating specialist therefore should have returned the 
examination as inadequate and asked for clarification.  It 
was contended that the rating specialist's failure to do this 
was CUE.  

It was specified that the 1952 rating determination contained 
CUE because of the RO's failure to afford a higher rating 
based on the findings made during the 1952 VA examination.  

It was noted that these findings were absent in previous 
examinations, and therefore indicated a worsening of his 
condition.  It was concluded that the 1952 rating specialist 
therefore ignored pertinent medical evidence in making the 
determination.  

It was contended that the 1973 rating decision's confirmation 
and continuance of the minimal 10 percent rating for the 
anxiety neurosis was CUE because it disregarded evidence of 
record that established a very severe anxiety neurosis.  

It was generally contended that all subsequent ratings after 
the 1947 rating decision were erroneous because "each 
examiner reviewed the previous rating and exam, which were in 
error and thus it has had a cumulative effect."  

In March 2001 the RO issued a statement of the case finding 
that CUE had not been committed in the 1947, 1949, 1952, and 
1973 rating decisions.  

In May 2001 a substantive appeal was submitted in which it 
was again contended that the July 1947 rating decision 
contained CUE due to the rating specialist's failure to 
return the VA examination as inadequate.  It was also 
contended that a higher evaluation was established by the 
existing medical evidence and would have been granted if the 
law had been correctly applied.  It was contended that this 
argument did not amount to a contention as to how the 
evidence was weighed.  

It was contended that the March 1949 rating decision 
constituted CUE because it was inextricably intertwined with 
the July 1947 rating decision error.  

It was contended that the evidence of record as of the 
September 1952 rating decision "clearly depicts a level of 
disability greater than the 10 percent continued by this 
rating."  It was elaborated that the findings made during 
the VA examination clearly established that the veteran's 
disability warranted a rating of higher than 10 percent.  
"Therefore, we again assert that the rating specialist did 
not appropriately apply the law and rating schedule within 
this decision."  



It was contended that the April 1973 rating decision 
contained CUE because the "medical evidence clearly 
supported a higher evaluation than the 10 percent evaluation 
assigned.  We believe that the rating schedule was not 
appropriately applied to the medical evidence.  We believe 
that a reasonable person could not possibly assign such a 
minimal rating of 10% to a condition that was described as 
both very severe and moderately severe."  

It was requested that Bentley v. Derwinski, 1 Vet. App. 28 
(1990) be reviewed in support of the contention that the 
misapplication of the rating schedule and law to the medical 
evidence can constitute CUE.  


Criteria

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (2000).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2000).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; 

(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error occurred and how the outcome 
would have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure 
to give due process, or any other general, non-specific claim 
of error cannot satisfy the stringent pleading requirements 
for the assertion of CUE.  See Fugo, 6 Vet. App. at 44-45.  

Where a claimant fails to reasonably raise a CUE claim as set 
forth above, there is no requirement to address the merits of 
the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  


The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
See Porter v. Brown, 5 Vet. App. 233 (1993).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to notify and the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  



The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claims.  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  That is, he has been notified of his procedural and 
appellate rights, has been provided with the laws and 
regulations pertinent to his CUE claims, has been afforded 
the opportunity to present arguments in favor of his claims, 
and has in fact provided such arguments.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

In addition, because the resolution of the veteran's appeal 
must be based on the evidence of record and the law in effect 
at the time of the previous decisions, VA has no further duty 
to notify the veteran of the evidence required to 
substantiate his appeal or to assist him in developing 
evidence, in that no reasonable possibility exists that such 
assistance would aid him in substantiating his claim.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) (strict 
adherence to procedural rules is not required if no benefit 
would flow to the veteran); see also Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994) (holding that the constructive notice-
of-records rule of Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992), is inapplicable to a claim of CUE in RO decision 
rendered prior to Bell because Russell requires that only the 
"law that existed at the time" of the prior final 
adjudication can be considered).  

Moreover, the facts of this case are not disputed, and no 
further evidentiary development is needed, as the veteran's 
claim, is denied as a matter of law, and, as stated above, 
the veteran has been provided with notice of these laws.  
Therefore, there is no reasonable possibility that any 
further assistance would aid in substantiating the claim.  In 
other words, because the veteran has failed to raise a valid 
claim of CUE, there is no reasonable possibility that further 
development of such claims could aid in substantiating them.  


CUE

Turning to the merits of the appeal, the Board notes that the 
veteran did not file an appeal within one year of the 
notification of the July 1947, March 1949, September 1952, 
and April 1973 rating decisions.  Therefore, those decisions 
are final.  See Veterans Regulation No. 2(a), Part II, Par. 
III; Department of Veterans Affairs Regulation 1008(effective 
January 25, 1936 to December 31, 1957); 38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

Determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105.  

Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre v. West, 188 F.3d 1327, 1334 (Fed. 
Cir. 1999) (where there is a breach of the duty to assist in 
which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995).  

In this case, the veteran has reported receiving VA treatment 
at the Brentwood VAMC dating back to approximately 1973.  See 
Tr., p. 8.  The Board notes that the veteran did not report 
this until after the April 1973 decision had become final.  
Therefore, it is questionable whether a grave procedural 
error could have been committed since the RO was not placed 
on notice of the existence of such records prior to the 1973 
decision.  See Hayre, supra.  Further, the Board notes that 
the rule of constructive possession for VA records does not 
apply here because the decisions in question are dated prior 
to the Bell decision.  See Damrel, supra.  

Regardless, the record shows that the RO attempted to obtain 
records from this facility and was notified that no records 
pertaining to the veteran could be located.  

As it has been determined that the decisions at issue became 
final, the next issue is whether the veteran has reasonably 
raised a claim or claims of CUE with respect to such 
decisions.  See Fugo, supra.  

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE 
with respect to the July 1947, March 1949, September 1952, 
and April 1973 rating decisions.  

July 1947, September 1952, and April 1973 Rating Decisions

The primary allegation of CUE with respect to all of these 
rating decisions is that the medical evidence of record 
clearly established that the veteran's anxiety reaction was 
not accurately reflected by the RO's reduction in July 1947, 
and the continuance of the 10 percent evaluation in September 
1952 and April 1973, and that such ratings were therefore 
based on a misapplication of the law and rating schedule.  

It is contended that the RO's actions in these decisions was 
not the result of merely weighing the evidence, but was a 
misapplication of the law and rating schedule to the medical 
evidence.  

The contention that the RO's decisions to reduce the 
evaluation to 30 percent and later continue the 10 percent 
evaluations as demonstrating a misapplication of the law is 
insufficient to raise a claim or claims of CUE.  

No specific contentions of how the law was misapplied or even 
which law was misapplied have been presented.  It has merely 
been contended that the RO's evaluation of the evidence and 
determination to reduce the rating represented a 
misapplication of the law.  

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  

The veteran's representative has cited to Bentley v. 
Derwinski, 1 Vet. App. 28 (1990) as support for his 
contention that the RO's decisions represented CUE as a 
misapplication of the law and rating schedule to the medical 
evidence.  

In that case, the Court held that the veteran's disability 
was improperly rated at 40 percent.  The minimum evaluation 
for the disability at the time of the decision in question 
was noted to be 60 percent.  Therefore, it was not possible 
to give an evaluation lower than 60 percent.  Thus, the RO's 
assignment of a lower evaluation was found to be CUE on its 
face.  See Bentley, 1 Vet. App. at 31.  

In this case, the veteran's disability is identified as an 
anxiety reaction, which could have been evaluated at a range 
of disability evaluations both higher and lower than the 
level then in effect under the VA 1945 Schedule for Rating 
Disabilities and subsequent revisions in effect at the time 
of the rating actions in question.  

Assignment of the level of disability for anxiety reaction is 
dependent on an evaluation and weighing of the evidence for 
and against a higher evaluation.  The veteran is essentially 
asking the Board to reweigh the evidence in favor of a higher 
evaluation, which was already done by the RO in its 1947, 
1952, and 1973 decisions.  Asking the Board simply to reweigh 
the evidence can never rise to the stringent definition of 
CUE under 38 C.F.R. § 3.105(a).  See Damrel, 6 Vet. App. at 
246; Fugo, 6 Vet. App. at 44.  

It has also been contended that the 1947 VA examination was 
inadequate and that the RO's failure to return it as 
inadequate constituted CUE.  This contention amounts to 
nothing more than an allegation that the RO breached its duty 
to assist by not scheduling another examination and that this 
constituted CUE.  Such a contention cannot serve as a claim 
for CUE.  

An alleged failure in the duty to assist cannot serve as a 
basis for a claim of CUE.  Dixon v. Gober, 14 Vet. App. 168, 
172 (2000); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994).  

It has been generally contended that the RO disregarded 
pertinent medical evidence in rendering the above decisions, 
particularly with respect to the September 1952 and April 
1973 rating decisions.  The Board is of the opinion that such 
contentions do not satisfy the pleading requirements for CUE 
because the error has not been alleged with sufficient 
specificity.  It has not been specifically alleged what 
evidence was disregarded, and it was not asserted with 
sufficient specificity how, but for the claimed error, the 
results of the decisions would have been manifestly 
different.  

Furthermore, the September 1952 and April 1973 rating 
decisions establish that the evidence was considered, as they 
were specifically referred to in the decisions.  While these 
decisions do not include a discussion of all the findings 
from such evidence, such a lack of discussion does not 
establish that such evidence was not considered.  

In this regard, the Board notes that in evaluating rating 
decisions prior to the passage of the Veterans' Judicial 
Review Act (VJRA), Pub. L. No. 100-687, 102 Stat. 4105 
(1988), the RO was not required to include a comprehensive 
statement of the reasons or bases for a decision, as it must 
now provide.  See Department of Veterans Health Care 
Personnel Act, Pub. L. No. 102-40, § 402(b)(1), 105 Stat. 238 
(1991) (codified at 38 U.S.C. § 5104(b)); see generally 
Crippen v. Brown, 9 Vet. App. 412, 420-21 (1996); see also 
Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding 
that the RO is not required to include a discussion of every 
piece of evidence in its decision).  

Furthermore, there is a presumption of regularity which holds 
that government officials are presumed to have properly 
discharged their official duties, including VA officials.  
Unless rebutted by clear evidence to the contrary, the RO is 
presumed to have considered all of the evidence of record at 
the time of the decisions in question.  Baldwin v. West, 
13 Vet. App. 1, 5-6 (1999); see also Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996).  


In this case, the veteran has not submitted clear evidence 
demonstrating that the RO failed to consider or disregarded 
the evidence of record at the time the decisions were made.  
It has only been generally contended that medical evidence 
was disregarded without providing clear evidence that the RO 
in fact failed to consider highly probative evidence.  
Further, as noted above, the RO's specific reference to the 
evidence tends to establish that it did consider such 
evidence.  

It has also been generally contended that all rating 
decisions following the July 1947 rating decision contained 
CUE by virtue of the "cumulative effect" of the error 
committed in the 1947 decision.  In other words, as a result 
of CUE in the July 1947 decision, all subsequent decisions 
were consequently in error as well.  This does not constitute 
a valid CUE claim.  Such a contention does not raise any 
specific error of law or fact in any of the above rating 
decisions.  It makes no specific allegation of a factual or 
legal error.  See Eddy, 9 Vet. App. at 58.  

March 1949 Rating Decision

It has been similarly contended that the March 1949 rating 
decision contained CUE by virtue of it being inextricably 
intertwined with the July 1947 rating determination.  Again, 
such a contention does not raise any specific error of law or 
fact in the March 1949 decision that could constitute a valid 
CUE claim.  No contention has been made that the correct 
facts were not before the RO.  No contention has been made 
that the law was incorrectly applied.  See Eddy, 9 Vet. 
App. at 58.  

The only specific allegation of error pertaining to the March 
1949 decision that has been raised is that the veteran was 
given the wrong examination (presumably the February 1949 VA 
examination) prior to the rating decision being made, and 
thus indicated that the RO's March 1949 decision was in error 
based on its reliance on this examination.  

The Board is of the opinion that this allegation of error 
raised a valid theory of CUE "on its face."  Contending 
that the March 1949 rating decision relied upon the wrong 
type of VA examination would appear to allege the type of 
error that would be CUE "on its face."  It would seem 
apparent that a rating decision pertaining to the evaluation 
of an anxiety state which is based upon the findings of a 
medical examination not related to such a disorder would 
constitute error "on its face."  See Fugo, supra.  

However, in order for a claim of CUE "on its face" to be 
reasonably raised, the claimed error must in fact be true.  
See Fugo, 6 Vet. App. at 44.

In this case, the evidence demonstrates that the alleged 
error (the wrong type of VA examination) is not in fact true.  
Contrary to the veteran's contention, the veteran's mental 
status was specifically and thoroughly evaluated during the 
February 1949 VA examination, and the only diagnosis listed 
was anxiety reaction.  Therefore, the veteran's psychiatric 
condition was evaluated, contrary to the veteran's 
contention.  Thus, the veteran has not reasonably raised a 
theory of CUE based on the claim that the wrong VA 
examination was conducted, and that the RO relied upon such 
an examination in making its determination.  Id.  

It has also been indicated that the examination in question 
was not conducted by a psychiatrist.  The Board is of the 
opinion that such a contention does not sufficiently raise an 
error of law or fact, particularly where the evidence 
establishes that the veteran's mental status was specifically 
evaluated.  

Again, an alleged failure in the duty to assist cannot serve 
as a basis for a claim of CUE.  Dixon v. Gober, 14 Vet. 
App. 168, 172 (2000); Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).  

As an additional matter, the Board notes that the veteran 
submitted multiple private medical records (the receipts from 
Dr. GEB) long after all of the decisions in question had 
become final.  

As noted above, evidence that was not of record at the time 
of the decision cannot be used to determine if clear and 
unmistakable error occurred.  See Porter v. Brown, 5 Vet. 
App. 233 (1993).

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the July 1947, March 1949, 
September 1952, and April 1973 rating decisions, there is no 
need to address the issue of CUE with respect to these 
decisions on the merits.  Fugo, 6 Vet. App. at 45.  
Accordingly, the claims are denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Although the Board considered and denied the veteran's claims 
on grounds different from that of the RO, which apparently 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  In deciding the issue of CUE on 
the merits, the RO accorded the veteran greater consideration 
than his claims in fact warranted under the circumstances.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

No valid claim for CUE in the July 31, 1947, March 9, 1949, 
September 25, 1952, and April 13, 1973 RO decisions has been 
presented.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

